DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 24-35 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki et al. (US 2016/0145704) in view of Nakagaito et al. (US 2016/0208355).
Considering claim 24, Kawasaki teaches a steel sheet for hot stamping (Paragraphs 1 and 90).  The steel may be surface treated with a surfaced layer including a Zn-Ni alloy electroplating layer (Paragraph 165).  The steel comprises by mass C: 0.120-0.400%, Mn and/or Cr: 1.00-3.00%, Si: 0.005-2.000%, Al: 0.005-0.100%, Nb: 0-0.100%, B: 0.0003-0.0020%, Mo: 0-0.50%, Ni: 0-2.00%, Ti: 0-0.100%, balance Fe and impurities (Paragraphs 18-36) where the microstructure of the steel comprises 95% or more of martensite and bainite (Paragraph 38) and a balance optionally of retained austenite, ferrite, etc. (Paragraph 94) (i.e. residual austenite).  The composition and microstructure disclosed by Kawasaki overlaps that which is claimed and the courts have held that where claimed ranges overlap or lie inside of those disclosed in the prior a prima facie case of obviousness exists.  See MPEP 2144.05.  However, Kawasaki does not teach the claimed coating composition.
In a related field of endeavor, Nakagaito teaches coated steel sheets for hot pressing (abstract).  The coating may be a Zn-Ni alloy containing 9-25% Ni by mass (Paragraph 35) which affords excellent corrosion protection (Paragraph 43).  The steel may comprise by mass C: 0.15-0.50%, Mn: 0.50-3.00%, Si: 0.05-2.00%, Al: 0.10% or less, balance Fe (Paragraph 78).
As both Kawasaki and Nakagaito teach coated steel sheets for hot pressing they are considered analogous.  It would have been obvious to one of ordinary skill in the art to modify the teachings of Kawasaki with the Zn-Ni coating taught by Nakagaito as the coating is known to afford excellent corrosion protection and one would have had a reasonable expectation of success.  Further, the Ni content taught by modified Kawasaki overlaps that which is claimed.  See MPEP 2144.05.
Considering claims 25-26, Nakagaito teaches where the coating contains 9-25% Ni by mass (Paragraph 35).
Considering claim 27, the coating disclosed by Nakagaito contains only Zn and Ni (Paragraph 35).
Considering claim 28, Nakagaito teaches where the Zn-Ni coating is formed directly on the steel (Paragraphs 118-119).
Considering claims 29-30, Nakagaito teaches where the coating may be about 5-20 microns (Paragraph 76).  See MPEP 2144.05.
Considering claim 31, Kawasaki teaches where the remainder may be optionally of retained austenite (i.e. ~5%) (Paragraph 94) (i.e. residual austenite).
Considering claims 32-33, Kawasaki teaches where the martensite may be fresh or tempered and combined with the bainite is in a total of 95% (Paragraph 93).
Considering claim 34, Kawasaki teaches where the steel microstructure may be a balance of ferrite (i.e. ~5%) (i.e. Paragraph 94).
Considering claim 35, Kawasaki teaches where the martensite may be fresh (i.e. untempered) or tempered and combined with the bainite is in a total of 95% (Paragraph 93).

Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Shuto et al. (US 2015/0017471) in view of Nakagaito et al. (US 2016/0208355).
Considering claim 55, Shuto teaches high-strength hot-rolled steel sheets (abstract) with a plating layer intended to improve corrosion resistance, such as a Zn-Ni alloy plating (Paragraph 137).  The steel sheet has a microstructure of tempered martensite, martensite, and lower bainite being 85% or more (Paragraph 39).  Table 3-1 discloses examples with a residual austenite fraction of 0-9.1%, a martensite fraction of 0-80.4%, a combination of lower bainite and tempered martensite fraction being 25.9-92.1%, and an upper bainite fraction being 0.1-58.0% (Table 3-1).  The chemical composition of the steel sheet by mass comprises C: 0.01-0.2%, Mn: 0.10-4.0%, Si: 0.001-2.5%, Al: 0.001-2.0%, Nb: 0-0.06%, B: 0-0.002%, , Cr: 0-2%, Mo: 0-1%, Ni: 0-0.6%, etc. and the balance Fe and impurities (Paragraphs 17-37).  However, Shuto does not teach the claimed coating composition.
In a related field of endeavor, Nakagaito teaches coated steel sheets for hot pressing (abstract).  The coating may be a Zn-Ni alloy containing 9-25% Ni by mass (Paragraph 35) which affords excellent corrosion protection (Paragraph 43).  The steel may comprise by mass C: 0.15-0.50%, Mn: 0.50-3.00%, Si: 0.05-2.00%, Al: 0.10% or less, balance Fe (Paragraph 78).
As both Shuto and Nakagaito teach coated steel sheets they are considered analogous.  It would have been obvious to one of ordinary skill in the art to modify the teachings of Shuto with the Zn-Ni coating taught by Nakagaito as the coating is known to afford excellent corrosion protection and one would have had a reasonable expectation of success.  Further, the Ni content taught by modified Shuto overlaps that which is claimed.  See MPEP 2144.05.

Response to Arguments
Applicant’s arguments, see remarks, filed 17 May 2022, with respect to 35 USC 112(b) rejections have been fully considered and are persuasive.  The rejection of claims 32 and 35 has been withdrawn.  Applicant has amended the claims to remove indefiniteness.
Applicant’s request for rejoinder is noted, but cannot be accommodated at this time due to the above pending rejections.  In the event of allowable subject matter, said request will be reconsidered.
Applicant's arguments filed 17 May 2022 regarding 35 USC 103 rejections in view of Kawasaki and Nakagaito have been fully considered but they are not persuasive.  Applicant argues that the processes taught by Kawasaki and Nakagaito are very different and therefore there is no expectation that the coatings would have the same properties (remarks p.12, last paragraph – p.13).  This is not persuasive as first; no particular method parameters or properties are instantly claimed and therefore applicant’s arguments are not commensurate in scope with the instant claims.  See MPEP 2145 (VI).  Second, Kawasaki teaches where the plating layer may be formed either before or after annealing (Paragraph 166 and 174) and also where the annealing is conducted on the steel at 550-850 ˚C (Paragraph 173).  Nakagaito teaches where the coating is applied and heated at 750-1,000 ˚C then pressed (Paragraph 34).  As the conditions of Kawasaki and Nakagaito overlap in scope the two references appear to be compatible teaching absent an objective showing as to how the combination would be inoperable as applicant appears to suggest.  Further, Nakagaito teaches where the Zn-Ni coating affords excellent corrosion protection (Paragraph 43) and therefore one of ordinary skill in the art would be motivated to use the coating taught by Nakagaito with the steel taught by Kawasaki.  As such, the combination of references would have been obvious to one of ordinary skill in the art.  See MPEP 2143 (I)(A).
Applicant’s remarks regarding Kawasaki and Nakagaito as applied to claim 55 are noted and the examiner agrees that the references do not disclose the recited combination of limitations.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Gospodinova et al. (WO2017/108897 and US 2018/0371566) teaches a coated steel sheet similar to that which is claimed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105. The examiner can normally be reached M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784